DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed February 28, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Morrison (US Publication No. 2020/0392759).
Regarding claim 1, Hautamaki discloses a display device (system 10), comprising: a body (accessory device 200), and a display screen portion (portable electronic device 100) detachably connected with the body (200), wherein the body (200) comprises a first magnetic assembly (Figure 8, comprised of terminals 326 and 328 and magnetic loops 310); and the display screen portion (100) comprises a second magnetic assembly (Figure 8, comprised of magnetic devices 306 and 308, including loops 320), wherein at least one of the first magnetic assembly (326/328 and 310) and the second magnetic assembly (306/308 and 320) is a magnetic-field controllable assembly (Paragraph [0037], magnetic devices 106 /108 and 206/208 may be used for inductive coupling corresponding to 306/308 and 326/328 in Figure 8 and Paragraph [0038]-[0041] with the use of a coils 310 and 320 and controller 230), the magnetic-field controllable assembly (326/328 and 306/308) is capable of changing its own magnets field strength (Paragraph [0040] and Figure 8, controller 230 changing strength of magnetic force between 306/308 and 326/328 with electronic current through coils 310 and 320), such that the first magnetic assembly (326/328 and 310) and the second magnetic assembly (306/308 and 320) are connected with one another due to magnetic attraction (see Paragraphs [0038]-[0040]) and first magnetic assembly (326/328 and 310) and the second magnetic assembly (306/308 and 320) are separated from one another due to a weakened magnetic force (see Paragraph [0038]). 
Hautamaki suggests, but does not explicitly disclose wherein the magnetic-field controllable assembly is capable of changing its own magnetic pole direction, such that the first magnetic assembly and the second magnetic assembly are separated from one another due to magnetic repulsion.
However, Morrison teaches a magnetic-field controllable assembly (Figures 4A-4B, electro-permanent magnets (EPM) 414, 416, 418, and 420) comprised of comprised of a first magnetic assembly (EPMs 414 and 418 on base chassis 404) and the second magnetic assembly (EPMs 416 and 420 on display chassis 402), wherein the magnetic-field controllable assembly (EPMs 414, 416, 418, and 420) is capable of changing its own magnetic pole direction (Paragraph [0079], “each pair of aligned EPM assemblies (e.g., 414 and 416, or 418 and 420) may be switched from a state in which they attract one another to a state in which they repel one another”), such that the first magnetic assembly (EPMs 414 and 418) and the second magnetic assembly (EPMs 416 and 420) are separated from one another due to magnetic repulsion (see Paragraphs [0037] and [0079]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified magnetic-field controllable assembly of Hautamaki so as to allow the first and second assemblies to generate a repulsive force as taught in Morrison. Doing so would have allowed the user to easily and conveniently remove the display portion from the body by reducing/preventing the amount of force needed to sperate the respective portions. 
Regarding claim 2, Hautamaki in view of Morrison teaches the display device according to claim 1, and further teaches (in Hautamaki) wherein magnetic poles of the first magnetic assembly (326/328 and 320) are arranged to be opposite to magnetic poles of the second magnetic assembly (306/308 and 310) (Paragraph [0039], “the metal part 326 and/or metal part 328 can be magnetic with opposite polarity to magnetic parts 306 and 308”).
Regarding claim 3, Hautamaki in view of Morrison teaches the display device according to claim 2, and further teaches (in Hautamaki) wherein the magnetic-field controllable assembly (Paragraph [0037], 106 /108 and 206/208 may be used for inductive coupling corresponding to 306/308 and 326/328 in Figure 8 and Paragraph [0038]-[0041] with the use of a coils 310 and 320 and controller 230) comprises: a ferromagnetic core (Paragraph [0039], 326 being a ferromagnetic core) disposed around a set axis (Figure 8, central axis through 306 and 326), the set axis (central axis through 306 and 326) being perpendicular to a display surface (102) of the display screen portion (100) when the body (200) and the display screen portion (100) are connected (see Figures 4, 8, and 9); a coil (320) annularly attached to the ferromagnetic core (326) with the set axis (central axis of 306 and 326) as an axis (see Figure 8); and a charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) including a charging circuit (Paragraphs [0039]-[0040], circuit supplying current to coils 310 and 320, including controller 230), electrically connected with the coil (320), configured to provide the coil (320) with a first current (clockwise current) or a second current (counterclockwise current), wherein current directions of the first current and the second current are opposite (see Paragraphs [0039]-[0040]).
Regarding claim 4, Hautamaki in view of Morrison teaches the display device according to claim 3, and further teaches (in Hautamaki) wherein a controller (230) is provided within the body (200) (230 capable of being located in 200; Paragraph [0040], “Although for the purposes of the description here the controller 230 and input device 232 are shown as part of the portable electronic device 100, in one embodiment, one or both of the controller and input device 232 can be part of the accessory device 200”), the controller (230) being electrically connected with the charging module (Paragraphs [0039]-[0040] and Figure 8, 230 used to control the strength and magnitude of the current following through coils 310 and 320), wherein the controller (230) is configured to control the charging module (module supplying current to coils 310 and 320) to output the first current or the second current (see Paragraphs [0039]-[0040]).
Regarding claim 5, Hautamaki in view of Morrison teaches the display device according to claim 4, and further teaches (in Hautamaki) wherein the first magnetic assembly (326/328 and 320) is the magnetic-field controllable assembly (Paragraphs [0038]-[0039], 326/328 being optionally electrically/magnetically coupled to 306/308), and the second magnetic assembly (306/308 and 310) comprises a permanent magnet (Paragraph [0039], 306/308 optionally being a magnet).
Regarding claim 6, Hautamaki in view of Morrison teaches the display device according to claim 5, and further teaches (in Hautamaki) wherein the body (200) comprises a frame (perimeter surface of 200), the ferromagnetic core (326) and the coil (320) being disposed along an inner wall of the frame (Figure 5, where 206 corresponds to location of 326 and coil 320; see also Paragraph [0037]).
Regarding claim 7, Hautamaki in view of Morrison teaches the display device according to claim 5, and further teaches (in Hautamaki) wherein the permanent magnet (306) is disposed on a side of the display screen portion (100) facing the body (200) (Figure 6, where 106 corresponds to location of 306 ; see also Paragraph [0037]), and the permanent magnet (306) is disposed around the set axis (central axis through 306 and 326) (see Figures 8 and 9).

Claim 8-9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Morrison (US Publication No. 2020/0392759) and Shedletsky (US Publication No. 2016/0313768).
Regarding claim 8, Hautamaki in view of Morrison teaches display device according to claim 4, but does not teach wherein an elastomeric seal is provided within the body, the elastomeric seal being located between attracted connection surfaces of the first magnetic assembly and the second magnetic assembly when the body and the display screen portion are connected.
However, Shedletsky teaches an elastomeric seal (205; Paragraph [0044], 205 being comprised of elastomeric materials) is provided within a body (202) of a display device (200), the elastomeric seal (205) being located between the body (202) and display screen portion (204) when the body (202) and the display screen portion (204) are connected (see Figures 2A-2C).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the seal of Shedletsky to the connecting surfaces of the first magnetic assembly and the second magnetic assembly of Hautamaki as modified by Morrison. Doing so would have provided some provided a shock absorbent material between the display and body (Paragraph [0044] in Shedletsky), protecting the display from damage (Paragraph [0003] in Shedletsky). 
Regarding claim 9, Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 8, and further teaches (in Figures 6 and 7 of Shedletsky) wherein a motion sensor (708) is provided within the body (702), the motion sensor (608/708) being configured to detect a motion parameter of the display device (700) along a vertical direction (Paragraph [0068], sensor 608 detecting freefall).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the motion sensor of Shedletsky to the display device of Hautamaki as modified by Morrison. Doing so would have allowed the display device sense that it was in a state of free-fall, which would have allowed the device to change into an impact-safe configuration (Paragraph [0069] in Shedletsky). 
Regarding claim 11, Hautamaki in view of Morrison teaches the display device according to claim 4, but does not teach wherein the display device further comprises a movable connecting arm, wherein one end of the movable connecting arm is disposed within the body, and the other end of the movable connecting arm is connected with the display screen portion. 
However, Shedletsky teaches a display device (700) with a movable connecting arm (730; Paragraph [0070], 730 being a solenoid actuator), wherein one end of the movable connecting arm (730) is disposed within the body (702), and the other end of the movable connecting arm (730) is connected with the display screen portion (704) (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have added the moveable connecting arms of Shedletsky to the body and display screen portion of Hautamaki as modified by Morrison. Doing so would have allowed the display device to physically change into an impact-safe configuration (Paragraph [0069] in Shedletsky).
Regarding claim 12, Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 11, and further teaches (in Shedletsky) wherein the controller (Paragraphs [0007] and [0068], “controller”) is electrically connected with the movable connecting arm (Paragraph [0007], controller and sensor connected to control actuator), the controller (“controller”) is configured to control the movable connecting arm (730) to drive the display screen portion (704) to retract to the body (702), in response to an operation triggering connection (Paragraph [0068]-[0070], actuators 730 moving 704 relative to 702 in response to triggering event of a freefall being detected by sensor 708 located in 702) between the display screen portion (704) and the body (702), and the controller (“controller”) is further configured to control the movable connecting arm (730) to drive the display screen portion (704) to eject from the body (702), in response to an operation triggering separation (Figure 7A, 704 held in an un-retracted position from 702 when not in a free fall state) between the display screen portion (704) and the body (702). 
Regarding claim 13, Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 11, further comprising (in Shedletsky) a motion sensor (708) configured to detect a motion parameter of the body (702), wherein the controller (“controller”) is electrically connected with the motion sensor (708) (Paragraph [0007], controller and sensor connected to control actuator), and when the display screen portion (704) mutually repels with the body (702), the controller (“controller”) is configured to, in response to a motion amplitude and a motion frequency of the body (702) (Paragraph [0069], sensor 708 sensing free fall of a drop event) being within respective preset threshold ranges, control, according to the motion parameter detected by the motion sensor (sensor708 sensing free fall of a drop event), the movable connecting arm (730) to drive the display screen portion (704) to move backwards relative to the body (702) (see Figures 7A and7B, 704 pulled in towards 702 when drop event is detected by 708), such that the display screen portion (704) is disposed within a preset region (Paragraph [0069], 704 pulled to a region sub-flush with housing 702).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the motion sensor of Shedletsky to the display device of Hautamaki as previously modified by Morrison and Shedletsky. Doing so would have allowed the display device sense that it was in a state of free-fall, which would have allowed the device to change into an impact-safe configuration (Paragraph [0069] in Shedletsky). 
Regarding claim 14, Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 13, and further teaches (in Shedletsky) wherein the motion sensor (708) is configured to detect the motion parameter (Paragraph [0069], sensor 708 sensing free fall of a drop event) of the body (702) in each of six degrees of freedom of motion; with the end of the movable connecting arm (730) connected with the display screen portion (704) as a reference, the end of the movable connecting arm (730) disposed within the body (702) (see Figures 7A and 7B) has six degrees of freedom of motion.
Regarding the limitation “in each of six degrees of freedom of motion” and “has six degrees of freedom of motion”, since the movable connecting arm of claimed invention has similar structure and proportion to the movable connecting arm of Hautamaki in view of Shedletsky, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range because increasing the degrees of freedom would in turn increase the mobility of the arm and body and prevent breakage. 
Regarding claim 19, Hautamaki in view of Morrison and Shedletsky teaches display device according to claim 11, and further teaches (in Shedletsky) wherein the display device (700) is provided with at least two movable connecting arms (730 present on both sides of 700 in Figures 7A and 7B), and joints (connecting points of 730 to 704) of the movable connecting arms (730) and the display screen portion (704) are evenly distributed on one side (bottom of 704) of the display screen portion (704) facing an interior of the body (702) (see Figure 7A and 7B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Shedletsky (US Publication No. 2016/0313768), Morrison (US Publication No. 2020/0392759), and Zeng (US Publication No. 2019/0166234).
Regarding claim 10, Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 9, and further teaches (in Hautamaki) wherein the controller (230) is configured to control the charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) to reduce an intensity of an output current of the charging module (Paragraph [0040], 230 controlling the strength of magnitude of the current flowing through the induction loops 310, 320), wherein the reduced intensity of the output current is sufficient to ensure the connection between the body (200) and the display screen portion (100) (see Paragraphs [0039]-[0040]), but does not teach wherein the controller is electrically connected with the motion sensor, and in response to the motion parameter along the vertical direction, which is detected by the motion sensor, rising to a preset threshold, the controller is configured to control the charging module to reduce an intensity of an output current of the charging module.
	However, Zeng teaches a controller (90) is electrically connected with the motion sensor (80) (see Figure 23), and in response to that the motion parameter along the vertical direction (Paragraph [0083], 80 detecting falling state), which is detected by the motion sensor (80), rises to a preset threshold, the controller (90) is configured to control the charging module (Paragraph [0111], battery supplying power to components) to reduce an intensity of an output current of the charging module (Paragraphs [0089]-[0090], 90 providing current to electromagnetic components 42; Paragraph [0053]-[0055], changing direction of current causes 42 to repel 44 during a falling state, and current changes direction when not in a falling state which causes 42 to attract 44).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the motion sensor of Hautamaki as modified by Morrison and Shedletsky to control the electromagnetic assemblies as taught in Zeng. Doing so would have protected the display device by allowing the display device to physically change into an impact-safe configuration using the electromagnetic assemblies of Hautamaki as modified by Morrison and Shedletsky (Paragraph [0042] in Zeng).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Morrison (US Publication No. 2020/0392759) and Ma (US Publication No. 2012/0154300).
Regarding claim 15, Hautamaki in view of Morrison teaches the display device according to claim 4, and further teaches (in Hautamaki) wherein the display screen portion (100) further comprises: a first power supply (Paragraph [0034], 100 having a power supply), configured to supply power for the display screen portion (100) and a data transceiver (coil 132) (Paragraph [0041, 132 capable of data transfer). However, Hautamaki does not explicitly state wherein the data transceiver is communicatively connected with the controller and configured to receive display information sent by the controller to control the display screen portion to display a preset image.
However, Ma teaches a display screen portion (3) comprising: a data transceiver (30), communicatively connected with the controller (22; Figure 1, 30 wirelessly connected to 22 through 20 and 240), configured to receive display information sent by the controller (22) to control the display screen portion (1) to display a preset image (Paragraph [0014], 3 receiving and displaying images produced by 2).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have connected the data transceiver and controller in Hautamaki as modified Morrison as taught in Ma. Doing so would have allowed the controller in the body of the device to wirelessly communicate images to the display portion of the device, allowing for a thinner display screen portion. 
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Morrison (US Publication No. 2020/0392759), Ma (US Publication No. 2012/0154300) and Kim (US Patent No. 6,820,206).
Regarding claim 16, Hautamaki in view of Morrison and Ma teaches the display device according to claim 15, and further teaches (in Hautamaki) wherein the body (200) further comprises a second power supply (220) configured to be charged by the first power supply (Paragraph [0034], 100 having a power supply that charges 220 through magnetic connection between 106/108 and 206/208).
	While Hautamaki in view of Ma does not teach where the second power supply is configured to charge the first power supply, Kim teaches where a body (560) comprises a second power supply (564) configured to charge the first power supply (554) in the display screen portion (100) (Column 2, lines 1-10 and Column 8, Lines 31-40).
	It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the charging circuit of Kim to display device of Hautamaki as modified by Morrison and Ma. Doing so would have maximized/optimized the operation time of the display screen portion and the body of the display device (Column 1, lines 50-55 in Kim). 
Regarding claim 17, Hautamaki in view of Morrison and Ma and Kim teaches the display device according to claim 16, and further teaches (in Hautamaki) wherein the first power supply (Paragraph [0034], power supply of 100) mates with the second power supply (220) through wireless charging (Paragraph [0035], 220 being charged through inductive charging through inductive loops 310 and 320).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hautamaki (WO Publication No. 2014/184610, as cited in IDS) in view of Morrison (US Publication No. 2020/0392759), Ma (US Publication No. 2012/0154300), and Mahini (US Publication No. 2006/0264197).
Regarding claim 20, Hautamaki in view of Morrison and Ma teaches the display device according to claim 15, but does not teach wherein when the display screen portion is separated from the body and a battery capacity of the first power supply is lower than a preset threshold, the display screen portion displays a connection prompt.
However, Mahini teaches wherein a when the display screen portion (100) is separated from a body (485) and a battery capacity of the first power supply (140) is lower than a preset threshold (see Paragraph [0022]), the display screen portion (100) displays a connection prompt (low battery warning 460).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the low battery warning system of Mahini to the display device of Hautamaki as modified by Morrison and Ma. Doing so would have provided a warning system that would alert the user to if the battery charge is insufficient to perform specific operational tasks (Paragraph [0007] in Mahini).  
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 claims the display device according to claim 8, wherein when the display device falls, the controller controls the charging module to reduce strength of an output current, such that deformation of the elastomeric seal, which is resulted from press by the first magnetic assembly and the second magnetic assembly, reduces, and when the display device 25decelerates or touches the ground, the elastomeric seal is further compressed to play a buffering role and realize the anti-falling effect. 
Hautamaki in view of Morrison and Shedletsky teaches the display device according to claim 8, and further teaches (in Hautamaki) wherein the controller (230) is configured to control the charging module (Paragraphs [0039]-[0040], module supplying current to coils 310 and 320; Paragraphs [0039]-[0040], “controller 230 or other suitable control device that is part of the portable electronic device 100 can be used to control the strength of magnitude of the current flowing through the induction loops 310, 320”) to reduce an intensity of an output current of the charging module (Paragraph [0040], 230 controlling the strength of magnitude of the current flowing through the induction loops 310, 320), such that deformation of the elastomeric seal (205 in Shedletsky), which is resulted from press by the first magnetic assembly (326/328) and the second magnetic assembly (306/308) (NOTE: Elastomeric seal in Shedletsky combined with Hautamaki to be located between first and second magnetic assemblies of display device in Hautamaki, where a decrease in current intensity inducing repulsion would increase the attraction between the 326/328 and 306/308, compressing elastomeric seal), reduces (compresses), but does not teach wherein when the display device decelerates or touches the ground, the elastomeric seal is further compressed to play a buffering role and realize the anti-falling effect.
Shedletsky teaches a display device (700), wherein the display screen portion (704) is retracted into the body (702) when in a free fall state (see Paragraph [0069]), compressing the elastomeric seal (705 in Figures 7A and 7B). However, when the display device (700) decelerates or touches the ground, the elastomeric seal (705 in Figure 7A-7B) is decompressed, as opposed to further compressed (Figures 7A and 7B and Paragraphs [0068]-[0069] in Shedletsky).
Zeng teaches that when the display device falls (Paragraph [0083], 80 detecting falling state), the controller (90) reduces strength of an output current (Paragraph [0053]-[0055], changing direction of current causes 42 to repel 44 during a falling state, and current changes direction when not in a falling state which causes 42 to attract 44) causing a first magnetic assembly (42) and a second magnetic assembly (44) to repel each other, as opposed to being compressed, during the falling event, and when the display device 25decelerates or touches the ground, the a first magnetic assembly (42) and a second magnetic assembly (44) become compressed (Paragraph [0053]-[0055], 42 attracting 44 when not in falling state).
For these reasons, Examiner believes claim 8 would be allowable if re-written in independent form, including all intervening claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841